MEMORANDUM **
Paul Phillips appeals pro se the district court’s order dismissing, for failure to prosecute and failure to comply with the orders of the court, his action against the United States. In his brief Phillips states that former Maumee City Judge Wendell Allen should be prosecuted because he “used mental programming technique[s]” on Phillips when he was a child.
We affirm for the reasons stated in the district court’s Order of Dismissal filed on October 29, 2003.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.